El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Existen términos y disposiciones en nuestro ordena-miento que, aunque detallados y elaborados en algunos as-pectos, resultan ambiguos o incompatibles con otras dispo-siciones aplicables, dejando así un vacío jurídico que crea situaciones de incertidumbre, en su aplicación, a la ciudadanía. En esos casos, los tribunales estamos llamados a ejercer nuestra función de interpretar la ley, de manera integral, para darle sentido lógico a su letra, conforme a la intención legislativa.
En el presente caso, tenemos la oportunidad de aclarar cuál es el término para solicitar la revisión judicial de de-terminaciones de la Comisión Local de Elecciones relacio-nadas a recusaciones por razón de domicilio. Del mismo modo, evaluaremos y discutiremos la naturaleza y el mé-todo para computar dicho término. Veamos.
f-H
Para abril de 2016, se le solicitó a la Comisión Local de Elecciones de Villalba Precinto 065 (Comisión Local) la re-cusación de 242 electores por razón de domicilio. El 18 de mayo de 2016, la Comisión Local desestimó las recusacio-nes y notificó su determinación de forma verbal.
*294Inconforme, el 31 de mayo de 2016, el Ledo. Jaime L. Ríos Martínez, comisionado electoral alterno del Partido Nuevo Progresista (Comisionado Electoral PNP), presentó un Escrito de Apelación ante el Tribunal de Primera Instancia. El foro primario acogió una Moción de Desesti-mación por Falta de Jurisdicción presentada por la Sra. Marilyn López Torres, comisionada electoral del Partido Popular Democrático (Comisionada Electoral PPD), y desestimó el recurso por haberse presentado fuera del término jurisdiccional de 24 horas, según provisto en el Art. 4.001 de la de la Ley Núm. 78-2011, Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA sec. 4031 (Art. 4.001), por tratarse de un evento primarista.(1)
El 20 de julio de 2016, el Comisionado Electoral PNP acudió al Tribunal de Apelaciones mediante una petición de certiorari. Señaló que erró el foro primario al determi-nar que contaba con tan solo 24 horas para apelar la deci-sión de la Comisión Local.(2) Arguyo que, en el caso de re-cusaciones por razón de domicilio, el término para presentar una apelación era de 10 días, conforme al Art. 5.005 de la Ley Electoral, 16 LPRA sec. 4045 (Art. 5.005). Indicó, además, que este término debía computarse según lo dispuesto en la Regla 68.1 de Procedimiento Civil.(3) Concluyó, por lo tanto, que su Escrito de Apelación fue pre-sentado oportunamente ante el foro primario.
El 5 de agosto de 2016, el Tribunal de Apelaciones emi-tió una sentencia mediante la cual resolvió que el término *295utilizado por el foro primario como fundamento para la desestimación no aplicaba a apelaciones de determinacio-nes de la Comisión Local (como en el caso de epígrafe), sino a las provenientes de la Comisión Estatal de Elecciones (CEE). Especificó que, en este caso, el peticionario contaba con 10 días para presentar su apelación ante el foro prima-rio, conforme al Art. 5.005.
Del mismo modo, el foro apelativo intermedio explicó que el Art. 2.004 de la Ley Electoral, 16 LPRA sec. 4004 (Art. 2.004), excluía expresamente la aplicación de las Re-glas de Procedimiento Civil a los procedimientos bajo el Art. 5.005.(4) Sin embargo, consideró que, como el Art. 5.005 requiere que el tribunal tramite este tipo de casos (recusaciones por razón de domicilio) conforme a las dispo-siciones del Art. 4.001, se permite la aplicación de las Re-glas de Procedimiento Civil. (5)
A base de lo anterior, el Tribunal de Apelaciones con-cluyó que, en el caso de epígrafe, el término de 10 días para apelar culminó el sábado, 28 de mayo de 2016, por lo cual, se extendió hasta el próximo día laborable, martes, 31 de mayo de 2016.(6) Así pues, revocó la determinación del Tribunal de Primera Instancia por entender que ese foro tenía jurisdicción para atender el recurso iniciado por el Comi-sionado Electoral PNP.
Inconforme, el 15 de agosto de 2016, la Comisionada Electoral PPD acudió ante nos. Señaló que erró el Tribunal de Apelaciones al determinar que aplicaba el término de 10 días establecido en el Art. 4.001, así como la Regla 68.1 de Procedimiento Civil.
*296Luego de analizar el derecho aplicable, y contando con el beneficio de la comparecencia de ambas partes, acogemos la apelación presentada como un recurso de certiorari y expe-dimos el auto para confirmar, aunque por fundamentos dis-tintos, la determinación del Tribunal de Apelaciones. Resol-vemos que el término para apelar una determinación atinente a una recusación por razón de domicilio de una Comisión Local de Elecciones ante el Tribunal de Primera Instancia es de 10 días. En caso de que la parte afectada esté impedida de presentar su apelación en el décimo día del término por razón de ser un sábado, domingo o día feriado legal, dicho término se extenderá hasta el próximo día laborable. Veamos.
f—H {—i
A. Jurisdicción sobre la materia
 La jurisdicción se define como el poder o autori-dad que tiene un tribunal para atender y adjudicar casos o controversias. Rodríguez Rivera v. De León Otaño, 191 DPR 700 (2014); Peerless Oil v. Hnos. Torres Pérez, 186 DPR 239 (2012). Los tribunales adquieren jurisdicción por virtud de ley, por lo que no pueden arrogársela ni las par-tes pueden otorgársela. Rodríguez Rivera v. De León Otaño, supra. Por ello, en reiteradas ocasiones hemos ex-presado que los tribunales tienen el deber de ser celosos guardianes de su jurisdicción. Peerless Oil v. Hnos. Torres Pérez, supra; S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873 (2007).
Conforme a la Regla 10.8(c) de Procedimiento Civil, 32 LPRA Ap. V, la defensa de falta de jurisdicción sobre la materia es una privilegiada, por lo que puede alegarse en cualquier momento por cualquiera de las partes o por el tribunal motu proprio. Vázquez v. A.R.P.E., 128 DPR 513 (1991).
*297Las controversias relacionadas a la jurisdicción deben ser resueltas con preferencia a cualesquiera otras. Peerless Oil v. Hnos. Torres Pérez, supra; S.L.G. Szendrey-Ramos v. F. Castillo, supra. Si el tribunal determina que no tiene jurisdicción sobre la materia, solo tiene autoridad para decretar la desestimación del recurso. González v. Mayagüez Resort & Casino, 176 DPR 848 (2009). De lo contrario, cualquier dictamen en los méritos será nulo y, por ser ultra vires, no se puede ejecutar. Maldonado v. Junta Planificación, 171 DPR 46 (2007).
B. Interpretación judicial de las leyes
Una de las faenas principales de los tribunales, al solucionar las controversias que se presentan ante ellos, consiste en interpretar las disposiciones legales aplicables a la situación de hechos en particular. Brau, Linares v. ELA et als., 190 DPR 315 (2014); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712 (2012). Para ello, en nuestro ordena-miento jurídico se han establecido diversas normas de her-menéutica que nos sirven de guía y facilitan el ejercicio de nuestra función adjudicativa. Rosado Molina v. ELA y otros, 195 DPR 581 (2016); Const. José Carro v. Mun. Dorado, 186 DPR 113 (2012). Uno de los principios cardinales de inter-pretación está codificado en el Art. 14 de nuestro Código Civil, 31 LPRA sec. 14, el cual establece que, cuando la ley es clara y libre de toda ambigüedad, su letra no debe ser menospreciada bajo el pretexto de cumplir su espíritu.
No obstante, cuando el texto de la ley es impreciso, de-bemos procurar que, al interpretarlo, no alcancemos resul-tados absurdos o contrarios a la verdadera intención o pro-pósito del legislador. Rosado Molina v. ELA y otros, supra.
Nuestra función interpretativa cobra mayor importan-cia ante disposiciones legales confusas, en las que “se hace aún más latente la necesidad de indagar cuál ha sido la verdadera intención del legislador al aprobarla”. IFCO Recycling v. Aut. Desp. Sólidos, supra, pág. 739. En dichos supuestos de imprecisión y oscuridad legal, tenemos la in *298eludible encomienda de interpretar el estatuto en cuestión, considerando el propósito social que animó su creación, para brindarle un sentido lógico a todas sus disposiciones. IFCO Recycling v. Aut. Desp. Sólidos, supra.
En la consecución de dicho fin, debemos armonizar to-das las disposiciones de la ley o de los estatutos involucra-dos en la solución de la controversia, con el objeto de obtener un resultado sensato, lógico y razonable. Rosado Molina v. ELA y otros, supra; Asoc. Fcias. v. Caribe Specialty et al. II, 179 DPR 923 (2010). Es por ello que hemos enfatizado que
“ [ajnte la letra de una ley ambigua o incierta tenemos la obli-gación de inclinamos hacia aquella solución que mejor capte el impacto del estatuto en términos del bienestar general y que mejor perciba la intención legislativa al adoptar la norma enfi-lada a propiciar el interés público’ (Énfasis omitido). IFCO Recycling v. Aut. Desp. Sólidos, supra, pág. 740. Véanse, además: Sucn. Alvarez v. Srio. de Justicia, 150 DPR 252, 274 (2000); Goss, Inc. v. Dycrex Const. & Co., S.E., 141 DPR 342 (1996).
En dicho afán, rechazaremos cualquier interpretación literal y forzada de un texto legal que produzca un resultado absurdo o contrario a la verdadera intención del legislador. Brau, Linares v. ELA et als., supra; Asoc. Fcias. v. Caribe Specialty et al. II, supra; Báez Rodríguez et al. v. E.L.A., 179 DPR 231 (2010).
Por otro lado, en nuestra labor interpretativa, tenemos el deber de llenar las lagunas de la ley y procurar armonizar los estatutos aplicables que estén o parezcan estar en conflicto. PPD v. Gobernador, 111 DPR 8 (1981). Así, en aras de cumplir con nuestra imperiosa labor, en ocasiones nos hemos visto obligados a suplir las inadver-tencias en las que puede haber incurrido el legislador, te-niendo siempre presente el respeto que nos merece su in-tención al promulgar las leyes. Pueblo v. Zayas Rodríguez, 147 DPR 530 (1999).
*299En fin, “los tribunales estamos autorizados a interpretar las leyes cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el pro-pósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere”. (Corchetes omitidos). Brau, Linares v. ELA et als., supra, pág. 340, citando a Pueblo v. Ortega Santiago, 125 DPR 203, 214 (1990).
C. Procedimiento apelativo en casos de recusación por razón de domicilio
Mediante el Art. 2.002 de la Ley Electoral, 16 LPRA sec. 4002, la Asamblea Legislativa reafirmó “el principio de que los propósitos de existencia de un ordenamiento electoral descansan en unas garantías de pureza procesal capaces de contar cada voto en la forma y manera en que sea emitido”. Para salvaguardar esos postulados, el legislador estableció irnos procedimientos de adjudicación y revisión judicial en la Ley Electoral.
Como parte de esos procesos, el Art. 4.001, supra, intitulado Revisión Judicial de las Decisiones de la Comi-sión, (7) en lo pertinente, establece que “[c]ualquier parte adversamente afectada por una resolución, determinación y orden de la Comisión [es decir, la CEE] podrá, dentro de los diez (10) días siguientes a la notificación de la misma, recurrir ante el Tribunal de Primera Instancia mediante la presentación de un escrito de revisión”. Del mismo modo, este precepto establece que, “dentro de los treinta (30) días anteriores a una elección!,] el término para presentar un escrito de revisión será de veinticuatro (24) horas”. íd. Igualmente dispone un término de un día en casos que surjan dentro de los cinco días previos a una elección.
Por su parte, el Art. 5.005 de la Ley Electoral atiende, particularmente, las determinaciones de la Comi-sión Local y, en lo pertinente, establece que
*300[e]n los casos de recusaciones por domicilio, tanto el o la recusado(a) como el recusador o recusadora podrán apelar dentro del término de diez (10) días la determinación de la comisión local en el Tribunal de Primera Instancia designado de conformidad al Capítulo 403 de este subtítulo.(8)
En esa línea, la Sec. 3.5 del Reglamento para el Trámite de Recusaciones de la CEE, aprobado el 23 de abril de 2015, igualmente fija el término de 10 días para apelar, ante el Tribunal de Primera Instancia, las decisiones de la Comisión Local o la de su Presidente.(9) Este término es de carácter jurisdiccional. íd. Véase, además, Frente Unido Independentista v. C.E.E., 126 DPR 309 (1990).(10)
Por su lado, el Art. 2.004 de la Ley Electoral dispone que los términos preceptuados en el Art. 5.005 de dicha ley son taxativos y no le aplican las Reglas de Proce-dimiento Civil. La Real Academia de la Lengua Española define taxativo como:
1. adj. Der. Que limita, circunscribe y reduce un caso a deter-minadas circunstancias.
2. adj. Que no admite discusión.(11)
D. Cómputo de los términos según el Código Político
El Art. 387 del Código Político, 1 LPRA sec. 71, establece que
*301Wos días de fiesta, en el sentido de este Código, son: los do-mingos, el primero de enero, el seis de enero, el tercer lunes de enero, el tercer lunes de febrero, el día veintidós de marzo, el Viernes Santo, el último lunes de mayo, el cuatro de julio, el veinticinco de julio, el primer lunes de septiembre, que será conocido como “Día del Trabajo”, el once de noviembre, el dieci-nueve de noviembre, que será conocido como el Día de la Cul-tura Puertorriqueña y el Descubrimiento de Puerto Rico, el cuarto jueves de noviembre, el día veinticinco de diciembre, to-dos los días en que se celebren elecciones generales en la Isla y cada día fijado por el Gobernador de Puerto Rico, o por la Asam-blea Legislativa. Siempre que cualquiera de dichos días ocu-rriere en domingo, será día de fiesta el lunes siguiente. (Énfasis nuestro).
El Art. 388 del Código Político, 1 LPRA sec. 72, establece que “[e]l tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido”. Por su parte, el Art. 389 del Código Político, 1 LPRA sec. 73, dispone que
[c]uando algún acto haya de ejecutarse bajo la ley o en virtud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de trabajo, teniendo el mismo efecto que si se hubiera realizado en el día señalado.
Conforme a lo anterior, en Sosa v. Tribunal de Distrito, 70 DPR 62 (1949), reiteramos que, cuando un término para apelar expira un sábado y los tribunales están cerrados, el peticionario tiene hasta el próximo día labora-ble para presentar su apelación, conforme a lo dispuesto en el Art. 388 del Código Político, supra.
E. Derecho a la revisión de una decisión administrativa
La revisión judicial de las determinaciones administra-tivas tiene implicaciones importantes. No podemos perder de perspectiva que es precisamente a través de este meca-nismo que el tribunal cumple con el mandato constitucio-nal de velar por la legalidad de las acciones de las diversas entidades gubernamentales. Junta Dir. Portofino v. *302P.D.C.M., 173 DPR 455 (2008). Véanse, además: D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Bogotá, Ed. Forum, 2013, Sec. 9.1, pág. 669; J.A. Echevarría Vargas, Derecho administrativo puertorriqueño, San Juan, Ed. Situm, 2012, pág. 281; D. Fernández Quiñones, La revisión judicial de las decisiones administrativas, 69 (Núm. 4) Rev. Jur. UPR 1129 (2000).
Ya hemos expresado que este proceso “forma parte de un trámite apelativo cuyo diseño responde al principio consti-tucional de mayor acceso a los tribunales”. Méndez v. Corp. Quintas San Luis, 127 DPR 635, 637 (1991).
i—I 1—I HH
En aras de resolver la controversia planteada mediante el presente recurso, debemos atender, en primer lugar, si la apelación de una decisión de la Comisión Local concer-niente a recusaciones por razón de domicilio debe some-terse dentro del término de 24 horas dispuesto en el Art. 4.001 de la Ley Electoral o si, en cambio, se rige por el término de 10 días establecido en el Art. 5.005 de dicho estatuto. De determinar que aplica el Art. 5.005, debemos entonces resolver si procede calcular el término de 10 días a base de las disposiciones de la Regla 68.1 de Procedimiento Civil, 32 LPRA Ap. V.
De entrada, debemos aclarar y diferenciar el alcance de los Arts. 4.001 y 5.005. El Art. 4.001 va dirigido, como bien indica su título, a establecer el proceso de revisión judicial de las decisiones de la CEE. Dentro de los términos com-prendidos en el referido artículo se especifica que los 30 días previos a un evento electoral, la parte que no esté conforme con una determinación de la CEE dispone de un periodo de 24 horas para presentar su escrito de apelación ante el Tribunal de Primera Instancia. Es decir, el término de 24 horas *303fijado en el Art. 4.001 aplica solamente a la CEE.(12)
Así pues, por su importancia y el impacto al derecho al sufragio, las decisiones de la CEE deben ser presentadas y resueltas con suma celeridad. Es por ello que el citado pre-cepto establece términos cortos, en ocasiones de una bora, para que el foro primario resuelva las apelaciones prove-nientes de la CEE. En consideración a lo anterior, en el pasado, la Rama Judicial ha tomado medidas necesarias y prudentes para recibir y resolver los recursos de revisión de índole electoral en los días cercanos a las elecciones.(13)
Por su parte, el Art. 5.005 de la Ley Electoral dispone expresamente el mecanismo apelativo de las decisiones de la Comisión Local y, en específico, las atinentes a la recu-sación por razón de domicilio. Conforme al principio rector en materia de hermenéutica, cuando la ley es clara, debe-mos atenernos a lo dispuesto por el legislador. Es por ello que, sin lugar a dudas, este postulado es el que gobierna el proceso de revisión de la determinación a la que arribó la Comisión Local de Villalba en el caso de autos. Así pues, concluimos que, en este tipo de casos, rige el término de 10 días para presentar una apelación ante el Tribunal de Pri-mera Instancia, conforme al Art. 5.005.(14)
En este punto, resulta conveniente aclarar que el hecho de que se inicie un procedimiento de recusación por razón de domicilio no impide, de manera absoluta, que el ciudadano sujeto de recusación ejerza su derecho al voto. Podría registrarse para votar en su lugar de domicilio o se *304limita su voto a las papeletas para la gobernación y el co-misionado residente. Al no impedirse el derecho al voto, no hay necesidad de presentar y resolver este tipo de contro-versia en el término expedito de 24 horas fijado en el Art. 4.001.(15)
Por último, el Art. 5.005 establece que el trámite judicial será conforme al Art. 4.001. Esto significa que, luego de presentado el recurso, el tribunal tendrá que celebrar una vista, recibir evidencia, formular determinaciones de hecho y conclusiones de derecho y resolver dentro de los términos establecidos en el Art. 4.001.
Una vez establecido que el Art. 5.005 es el que gobierna el inicio del procedimiento de revisión judicial de las recu-saciones por razón de domicilio, procedemos a discutir la naturaleza y el cómputo del término de 10 días.
Por mandato expreso del Art. 2.004 de la Ley Electoral, el término de 10 días para apelar las decisiones de la Comisión Local es de carácter taxativo y no le son de aplicación las Reglas de Procedimiento Civil. Sin embargo, no existe dis-posición alguna que excluya la aplicación supletoria del Có-digo Político para asistir al tribunal en el proceso de diluci-dar la controversia ante nos.(16) Por ejemplo, el legislador expresamente excluyó la aplicación del Código Político en cuanto a la contratación de cierto personal por parte del Presidente de la CEE,(17) pero no lo excluyó de igual manera en cuanto a las disposiciones aquí implicadas.
Con el fin de computar los términos, el Art. 388 del Código Político, supra, establece que se excluirá el primer día y se incluirá el último, a menos que éste sea feriado.(18) Por su *305parte, el Art. 389 del Código Político, 1 LPRA sec. 73, dis-pone que, si el día en que se haya de ejecutar algún acto es feriado, podrá realizarse en el próximo día laborable, te-niendo el mismo efecto que si se hubiera realizado en el día señalado.
Finalmente, el Art. 387 del Código Político, supra, y la jurisprudencia interpretativa establecen que, para propósi-tos de computarse los términos, los sábados, domingos y días feriados son considerados días de fiesta oficiales. Por lo tanto, en situaciones como la presente, si el término de 10 días para presentar la apelación vence un sábado, domingo o un día feriado, la parte promovente tendrá disponible hasta el próximo día laborable para someter su recurso.
Al interpretar la palabra “taxativo” mencionada en el Art. 2.004, resolvemos que se refiere a que el término para apelar es jurisdiccional, y no puede sustituirse, por analogía o de otro modo, por algún otro término. (19) Esta interpretación es conforme a lo establecido previamente en Frente Unido Independentista v. C.E.E., supra, y a la Sec. 3.5 del Reglamento para el Trámite de Recusaciones, supra.
Ahora bien, aunque los términos jurisdiccionales son fatales, no por ello son improrrogables. Por razones de debido proceso de ley, no podemos coartar o limitar el dere-cho de revisión judicial por motivo de que el último día del término coincida con alguno de los días en que nuestros tribunales no están operando por ser fin de semana, día de fiesta o por razones de índole administrativa. (20) Interpretar *306el Art. 5.005 de la Ley Electoral a los efectos de que se re-quiera que se presenten apelaciones en el Tribunal de Pri-mera Instancia cuando está cerrado, conllevaría un resul-tado absurdo, insensato e injusto.
Asimismo, permitir que el término se reduzca, sujeto a las oscilaciones del calendario, podría afectar onerosamente el derecho de revisión de la parte concernida. Esto pues, en ocasiones, pueden coincidir varios días feriados contiguos a sábados, domingos, así como otros días en que los tribunales estén cerrados por decreto administrativo. Al considerar es-tos días en los que no es viable presentar recursos ante el tribunal, en ocasiones pudiese reducir significativamente el término para apelar. No podemos coartar el derecho de ape-lar a un ciudadano por razones que están totalmente fuera de su control.
Por otra parte, según advertimos anteriormente, la Ley Electoral específicamente ha concedido el derecho a la re-visión judicial en casos de recusación por razón de domicilio. Este tipo de litigación representa un asunto de alto interés público pues concierne la corrección de las lis-tas electorales y de este modo evitar un posible fraude. En este contexto, reducir de facto el periodo breve de 10 días provisto para acudir al Tribunal de Primera Instancia de-bido a que no existe foro disponible para atender un re-clamo asentado en la propia Ley Electoral, podría interfe-rir indebidamente con las garantías al debido proceso de ley en su modalidad procesal que cobijan a la parte recu-rrida en este caso,(21) Entre las disposiciones constituciona-les correspondientes, se encuentran, entre otras, las si-guientes protecciones: el derecho a un proceso ante un juzgador imparcial; la oportunidad de ser oído; carear a los testigos y examinar la prueba presentada en su contra. (22)
*307Estas exigencias cobran particular relevancia en este caso dado que el trámite ante el Tribunal de Primera Ins-tancia, según provisto en el Art. 4.001, no constituye una revisión judicial en el sentido tradicional donde la función del foro revisor se limita a examinar el expediente administrativo. El procedimiento fijado estatutariamente mediante la Ley Electoral contempla una vista en su fondo en la cual las partes tendrán derecho a presentar prueba de así desearlo. Igualmente el tribunal estará obligado en estos casos a formular determinaciones de hecho y conclu-siones de derecho, lo que nos lleva a concluir que se trata de un juicio de novo. Véanse: Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31 (2009); Miranda v. C.E.E., 141 DPR 775 (1996); P.A.C. v. P.I.P., 169 DPR 775 (2006).
Al momento de los hechos, no había disponible en el Tribunal de Primera Instancia, Sala Superior de Ponce, un procedimiento para la presentación de este tipo de recurso ante el cierre de la Secretaría del tribunal durante los sá-bados, domingos y días feriados. No podemos penalizar a la parte recurrida por las limitaciones en el procedimiento de presentación de documentos que están fuera de su control. Simplemente, para la fecha en cuestión, la ley no contem-plaba la presentación de apelaciones de recusaciones por razón de domicilio los sábados, domingos o días feriados.
En nuestro ordenamiento judicial, si el término de 10 días culmina un sábado, domingo o día feriado, se extiende hasta el próximo día laborable, por mandato del Código Político. Esto es así tanto en casos de términos de estricto cumplimiento como de naturaleza jurisdiccional. Esto se debe a que, como norma general y por razones ad-ministrativas, las secretarías de los tribunales no operan sábado, domingo o día feriado y la parte apelante está im-posibilitada de ejercer su derecho de revisión. Al aplicar el *308mismo término y las mismas garantías procesales al caso de marras, se promueve la uniformidad y la equidad. A su vez, se propicia la pureza procesal requerida por el Art. 2.002 de la Ley Electoral, supra.
IV
De la discusión que antecede se desprende que el Tribunal de Apelaciones actuó correctamente al revocar la deter-minación del Tribunal de Primera Instancia y proteger el derecho de la parte recurrida a una revisión judicial. Sin embargo, contrario a lo indicado en el dictamen del foro ape-lativo intermedio, en el presente caso no aplica la Regla 68.1 de Procedimiento Civil.
Por los fundamentos antes indicados, resolvemos que, conforme a las disposiciones del Art. 388 del Código Polí-tico, supra, y en conformidad con las exigencias del debido proceso de ley, el término jurisdiccional para presentar una apelación de la Comisión Local ante el Tribunal de Primera Instancia es de 10 días, sujeto a lo que dispone el Art. 388 del Código Político, supra. Por consiguiente, en el presente caso se extiende el periodo para someter la apelación hasta el próximo día laborable. En fin, debido a que la secretaría del foro primario no estuvo en funciones los días 28, 29 y 30 de mayo de 2016, el recurso de apelación presentado ante el Tribunal de Primera Instancia el 31 de mayo de 2016, re-sultó oportuno.
V
A base de lo anterior, se expide el auto del recurso pre-sentado, acogido como “certiorari”, y se confirma la Senten-cia del Tribunal de Apelaciones de 5 de agosto de 2016 por otros fundamentos. Se devuelve el caso al Tribunal de Pri-mera Instancia para la continuación de los procedimientos. *309Adelántese inmediatamente por teléfono o correo electró-nico, y notifíquese posteriormente por la vía ordinaria.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Estrella Martínez emitió una opinión de conformidad. El Juez Asociado Señor Colón Pé-rez emitió una opinión concurrente, a la que se unió la Juez Asociada Señora Rodríguez Rodríguez. La Jueza Pre-sidenta Oronoz Rodríguez concurrió sin opinión escrita.

 En lo pertinente, este postulado dispone que “[d]entro de los treinta (30) días anteriores a una elección [,] el término para presentar el escrito de revisión [de una decisión de la Comisión Estatal de Elecciones (CEE)] será de veinticuatro (24) horas”. Art. 4.001 de la Ley Núm. 78-2011, Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA sec. 4031.


 Argumentó que las recusaciones no tenían el propósito de afectar el evento primarista de 6 de mayo de 2016, sino las elecciones generales de noviembre de 2016.


 La Regla 68.1 de Procedimiento Civil, 32 LPRA Ap. V, en lo pertinente, establece que al computar los términos
“[...] no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado empieza a transcurrir. El último día del término así computado se incluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado”.


 El Art. 2.004 de la Ley Electoral, 16 LPRA sec. 4004, establece que “[e]n el cómputo de los términos expresados en este subtítulo aplicarán las Reglas de Procedimiento Civil de Puerto Rico de 2009, Ap. V del Título 32, excepto para los fijados en las secs. 4015 y 4045 de este título los cuales serán taxativos”.


 En particular, el Art. 5.005 de la Ley Electoral, 16 LPRA sec. 4045, dispone que “[e]l tribunal tramitará estos casos dentro de los términos establecidos en la sec. 4031 de este título”. La referida sección 4031 equivale al Art. 4.001 de la Ley Electoral, 16 LPRA sec. 4031.


 El lunes, 30 de mayo de 2016, fue un día feriado en ocasión del Día de la Recordación.


 El Art. 2.003 de la Ley Electoral, 16 LPRA sec. 4003(20), define "Comisión” como "Comisión Estatal de Elecciones de Puerto Rico”.


 Esta disposición también requiere que el tribunal tramite estos casos dentro de los términos provistos en el Art. 4.001 de la Ley Electoral, 16 LPRA sec. 4031, el cual establece unos periodos cortos para que el tribunal resuelva las apelaciones. Por otra parte, el procedimiento de recusación está codificado en el Art. 6.017 de la Ley Electoral, 16 LPRA sec. 4077.


 http://ceepur.org/es-pr/Secretaria/Documents/REOLAMENTO%20PARA %20EL%20TRjMlTE%20DE%20RECUSAC10NES.pdf (última visita, 22 de agosto de 2016). Véase, además, la Sec. J del Manual de Procedimientos para el Trámite de Recusaciones de la CEE, 23 de abril de 2016, pág. 23, disponible en http:// ceepur.org/es-pr/Secretaria/Documents/MANUAJj%20DE%20PROCEDIMIENTOS %20PARA%20EL%20TR%21AMITE%20DE%20RECUSACIONES.pdf (última vi-sita, 22 de agosto de 2016).


 Nótese que, conforme a la Sec. 2.2(D) del Reglamento para el Trámite de Recusaciones de la CEE, aprobado el 23 de abril de 2016, págs. 8-9, las recusaciones por domicilio solamente estarán disponibles en el periodo de recusación mensual o en el periodo comprendido entre el 15 de enero y 30 de abril del año electoral.


 Diccionario de la lengua española, edición del tricentenario, disponible en http:/ldle.rae.es/?id=ZGdT4bK (última visita, 22 de agosto de 2016).


 En consideración a que hemos decretado la inaplicabilidad del término de 24 horas a las revisiones judiciales de las determinaciones de la Comisión Local, se hace innecesario entrar a dilucidar si las recusaciones por razón de domicilio en este recurso se referían al evento primarista o a las elecciones generales.


 A manera de ejemplo, en el pasado se ha ordenado mantener abierta la Secretaría de los Centros Judiciales y tener jueces disponibles para atender las con-troversias electorales el día de las elecciones.


 La Sec. 3.6 del Reglamento para el Trámite de Recusaciones de la CEE, supra, pág. 22, reitera el término jurisdiccional de 10 días para apelar recusaciones por razón de domicilio ante el foro primario. El referido Reglamento no menciona que haya un término de 24 horas para apelar recusaciones por domicilio ante el Tribunal de Primera Instancia.


 Debemos reiterar que el Reglamento para el Trámite de Recusaciones esta-blece que las recusaciones por razón de domicilio no pueden presentarse en cualquier momento, sino en determinados periodos y hasta el 30 de abril del año eleccionario.


 De este modo, cumplimos con nuestra obligación de llenar las lagunas en el ordenamiento para poder resolver la controversia que debemos atender.


 Véase el Art. 3.009 del Código Electoral, 16 LPRA sec. 4019(1)(g).


 La Sec. 3.5 del Reglamento para el Trámite de Recusaciones, supra, esta-blece que se podrán apelar dentro de los 10 días siguientes a la notificación de la decisión de la Comisión Local o la de su Presidente.


 Así pues, no puede utilizarse el término usual de 30 días provisto en nuestro ordenamiento procesal para presentar recursos de apelación o certiorari en nuestros foros judiciales. Del mismo modo, tampoco aplican los términos de revisión judicial de la Ley Núm. 170 de 12 de agosto de 1988, Ley de Procedimiento Administrativo Uniforme, 3 LPRA sec. 2101 et seq.


 Así pues, no coartamos el derecho a revisión judicial cuando, por orden admi-nistrativa de la Rama Judicial o por motivo de algún evento atmosférico, se encuen-tran cerrados los tribunales. Por ejemplo, véase nuestra Orden Administrativa Núm. OAJP-2015-039 de 11 de marzo de 2015, y nuestra resolución en In re Extensión Términos III, 192 DPR 761 (2015), en la que extendimos los términos para presentar recursos ante los tribunales, conforme a los Arts. 388 y 389 del Código Político, 1 LPRA secs. 72-73. En la referida resolución, la Jueza Asociada Señora Pabón Charneco y los *306Jueces Asociados Señor Kolthojf Caraballo, Señor Rivera García y Señor Estrella Mar-tínez hicieron constar, entre otras cosas, que “[ojponerse a esta extensión conllevaría limitar aún más los servicios y el acceso de la ciudadanía a presentar oportunamente sus reclamos", (Énfasis nuestro). In re Extensión Términos III, supra, pág. 762.


 Véanse: Art. II, Sec. 7, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 296, y las Emdas. V y XIV, Const. EE. UU., LPRA, Tomo 1, ed. 2008, págs. 189 y 206.


 Véanse: Díaz Carrasquilla v. García Padilla, 191 DPR 97 (2014); González *307Segarra et al. v. CFSE, 188 DPR 252 (2013); Calderón Otero v. C.F.S.E., 181 DPR 386 (2011). Véase, además, E. Chemerinsky, Constitutional Law: Principles and Policies, 3ra ed., Nueva York, Ed. Aspen, 2006, Sec. 10.9, pág. 908,